November 5. 1971


Hon. David R. .White                 Opinion No. M-990
County Attorney
120 East North St.                   Rer   Liability of a County
Uvalde, Texas   78801                      for acts-of Reserve -
                                           Deputy Sheriffs and
Dear Sir:                                  related questions.
    ,You have requested the opinion of this office concerning
possible liabilities which may arise in connection with the
appointment of reserve deputies under the provisions of Senate
Bill 43, 62nd Legislature, Regular Session 1971, codified as
Article 6869.1 Vernon's Annotated Civil Statutes. All refer-
ences will be to.the sheriff, deputy sheriff and reserve
deputy sheriffs, but will be likewise applicable to constables,
deputy constables and reserve deputy constables.
    Your questions, restated, are as follows:        '
          (1) What liability,if any, accrues to the
            for acts conmitted by reserve deputy sheriffs
    FF   me of duty for the injuries to the person or
    property of others7

         (2) What liability, if any, accrues to the
           for acts-committed by reserve deputy sheriffs
    w   ane of duty for injuries to their own person or
    s=w=ty?
          (3) What liability, if any, accrues to the
     sheriff for the acts of reserve deputy sheriffs
     w-acting     in the line of duty for inj'uriesto
     the parson or property of others?
          (4) What liability, if any, accrues to the
     sheriff for the acts of reserve deputy sheriffs
     -acting      in the line of duty for injuries to
     their own person or property?
          (5) If the county chooses to provide work-
     men's compensation for its employees generally,
     must reserve deputy sheriffs be included in the
     workxen's compensation coverage?
                            -4832-
Hon. David R. White, page 2    (M-990)



The pertinentportion of Senate Bill 43, reads as follows:
         *section 1.   (a)' The Comvmissioners
                                             Court of any
     county in the State may authorizethe sheriff of the
    ccunty to appoint reserve deputy eheriffs,or any
    constableof the county to appoint reserve deputy
    constables,who shall be subjectto serve as peace
    officersduring the aatual discharge of their of-
    ficial duties upon call of the sheriff, in the oase
    of deputy sheriffs,or of the constable,in the
    aase of deputy constables.
          (b) The Commnissioners Court may limit the
    number of reserve deputy sheriffs or reserve
    deputy aonstableswho may be appointed;
          (a) Such reser-m deputy sheriffs shall serve
    at the discret%onof the sheriff mnd may be called
    into service at any t&me the sheriff considersit
    necessary to have additionalofficers to preserve
    the peace and enforae.thelaw; and such reserve
    ,deputyconstableashall serve at the discretionof.
    the constable and may be called into service at any
    timm the constable considers it necessary to have
     additionalofficer8 to weserve the maae and enforce
    the law.
          (d) Such reserve deputy sheriffs'and deputy
    constablesshall senm without -    - but the Coxais-
                                    pay
     sioners Court may provide compensationfor the
    purchase of uniforms and/or equipment used by
     such individuals.-
          (e) Such reserve deputy sheriffs and deputy
     constables,prior to their entry upon duty and
     simultmneouslywith their appointmants,shall file
     mnoath andbond in the amount of Two Thousand
    Dol&rm ($2,000),payable to the sheriff, $n the
     aame of reserve deputy sheriffs, and payable to the
     constable,in the oase of reserve deputy oonstmblesr
     and filed with the aounty alerk of the uounty in
    which maid ap intment is made.
          (f) Suz reserve deputy sheriffs,while on
     active duty mC the aall of the sheriff and while
     activelyengaged in their assigned duties8 and
     rmservm deputy aonmtmblem,while on aativm duty
     at.the aall of the constable and'while aativefy
     engaged in their assigned duties, 'shallbe vested
    with the,rams rights, privileges,~ligations and
     duties of any other peaae 6ffiaer of the State of
     %X&8.
Hon. David R. White, page 3     (M-990)


         Section 2. The county and/or the sheriff or
    constable mhall not incur any liability by reason
    of the appo$ntment of any such reserve deputy
    sheriff or deputy constable who incurs any personal
    injury while serving in such capacity.'
     Article 6870, Vernon's Annotated Civil Statutes, provides
as follows:
        -Sheriffs shall be responsible for the official
    acts of their deputies, and'they shall have power
    to require from their deputies bond and security:
    and they shall have the same remedies against their
    deputies and sureties as. any person can have against
    a sheriff and his sureties."
     Since reserve deputy sheriffs are vested with the mmme
rights, privileges, obligations and duties as regular peace
officers, it is the opinion of this office that the liability
of the county with regard to any damage done to the person or
property of others while much remervm deputies are on active
duty would be governed by the same rules as cover the acts of
regularly employed deputies.
     Since the county is specifically exempt from incurring
any liability by reason of the appointment of a reserve deputy,
it is the opinion of this office that the county is not liable
for any injury to the person or property of a reserve deputy.
     Since reserve deputy sheriffs are vested with the same
rights, privileges, obligations and duties as other peace
officers (while on active duty) and mince sheriffs are respon-
sible for the official acts of their deputies, it ,isthe opinion
of this office that the liability of a sheriff for damage to
the person or property of others committed by a reseme deputy
sheriff.isthe same as'the sheriff's liability for damage to
the person or property of others caused by regularly employed
deputy sheriffs.
    Since the sheriff is specifically exempted from liability
for personal injury incurred by a reserve deputy sheriff, it
is the opinion of this office that the sheriff cannot be called
accountablefor injuries or damage to the person or property 'of
a reservedeputy sheriff.
    With-regard to your inquiryon the subject of workmen's
compensation,it is the opinion of this office that inview

                              -4834-
Hon. David R. White,   page 4    W-990)



of Section 2 of S. 8. 43, above quoted, reserve depritiei
need not be included in a workmen’s oompensationplan adoptmd
by the gounty.
                       SUMM‘ARY
                       -----we            '
          Counties are not liable for any injury to+.
     a reserve deputy mheriff or constable. Sheriffs
   . and uonmtmblemare not liable for any injury to
     a reserve deputy sheriff or aonmtahle. Counties
     are responsible to damage inflictedby reserve
     deputy sheriffs or aonmtmblemonly to the extent
     which they raightbe liable for muph damage $a-
     aurred by regular deputy sheriffs or aonmtahlem.
     Sheriffsor uonmtmblemare liable for damage
     infliated by rememe deputy aheriffm or conmtmMem
     in the matommanner and to the same extent am they
     are liable for damage infliatedby regular deputy
     sheriffsor aaistebles. Reserve deputy sheriffs
     or conmt&;lemaeed not be included in a county
     adoptedworben~m oompenaatio
                                 Pan*



                                          . UARTIN
                                Atto ey ;Oeneral of Taxas
                                   TY     ~~
Pre aredbyxoward U. Pmnder
Am8fmtmntAttorzbeyGeaeral
APPROVED:
DPINIoNcowITzBB
Kerns Taylor, Cheirzmmn
W.E.Allen,co-chairman
ldalaolmQuiak
Bob Lattirmre
Dunlc1insulliven
uumy twiener
Hon. David R. White, page 5     W-990)


SAM MCDANIEL
Staff Legal Ammistant
?&PREDtiALRER
Executive Assistant
Noui NliITE
First Assistant




                              -4836-